Title: From Thomas Jefferson to Levi Woodbury, 24 June 1824
From: Jefferson, Thomas
To: Woodbury, Levi

Monticello
June 24. 24.I thank you, Sir, for the copies of the Review of mr Adams’s oration, and of your message to your legislature, which you have been so kind as to send me. I remember well mr Josiah Bartlett and Genl Wm Whipple, two of the members of your state who signed the Declaration of Independance. from the latter I recieved many attentions and civilities, during a visit I made to Portsmouth in 1784. I do not recollect particularly that  he took much part in the debates of the Congress of that period. I know that he was a highly respected member. mr Bartlett was a frequent speaker, and tho’ not of any remarkable eminence in debate, he spoke always with good sense and cogency and was much attended to. I remember him the more particularly from his peculiarity, while speaking of keeping both hands in his coat pockets, as if searching for something there. be pleased to accept the assurance of my respectful consideration,Th: Jefferson